DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claim filed on 9/8/2021 is acknowledged.  Claims 1-111 have been cancelled.  New claims 112-139 have been added.  Claims 112-139 are pending in this application.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group 1: claims 112-135, drawn to a pharmaceutical formulation comprising (i) a fibroblast growth factor 21 (FGF-21) polypeptide comprising an amino acid sequence having at least about 80%, at least about 85%, at least about 90%, at least about 95%, at least about 96%, at least about 97%, at least about 98%, or at least about 99% amino acid sequence identity to the amino acid sequence of SEQ ID NO: 3, conjugated to a polyethylene glycol (PEG) moiety via the side chain of an amino acid in the amino acid sequence ("FGF-21 conjugate"); and, (ii) an aminopolycarboxylic acid cation chelator comprising diethylenetriaminepentaacetic acid (DTPA), wherein the formulation has improved stability compared to a reference formulation that does not contain the aminopolycarboxylic acid cation chelator, wherein the FGF-21 conjugate comprises formula I: 
    PNG
    media_image1.png
    161
    430
    media_image1.png
    Greyscale
 wherein n is an integer from about 500 to about 900, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical composition comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH of the formulation is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a pharmaceutical formulation comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration between about 10 mM and about 50 mM; (iii) sucrose at a concentration between about 100 mM and about 1M; (iv) Polysorbate 80 at a concentration between about 0.01% and about 0.1% (w/v); and, (v) DTPA at a concentration between about 10 µM and about 100 µM; wherein the pH is between about 6.7 and about 7.5, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a vial comprising: (i) a FGF-21 conjugate corresponding to a compound of SEQ ID NO: 2, 4, 5 or 6 at a concentration of 20 mg/mL as measured by Slope Spectroscopy at 280 nm using an extinction coefficient of 0.87 mL/(mg*cm); (ii) histidine at a concentration of 20 mM; (iii) sucrose at a concentration of 600 mM; (iv) Polysorbate 80 at a concentration of 0.05% (w/v); and (v) DTPA at a concentration of 50 µM; wherein the pH is 7.1, and wherein the FGF-21 conjugate is present in an amount between about 1 mg and about 40 mg per unit dose; a kit or article of manufacture comprising (i) the pharmaceutical formulation of claim 112, and (ii) instructions for use; and a kit or article of manufacture comprising (i) the vial of claim 131, and (ii) instructions for use, classified in class A61K, subclass 38/1825, for example. 
Group 2: claims 136-139, drawn to a method of treating or preventing a disease or condition associated with fibrosis and/or diabetes in a subject in need thereof comprising administering to the subject an effective amount of a pharmaceutical formulation of claim 112, classified in class A61P, subclass 3/10, for example.

Rejoinder
4.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

5.	The inventions are distinct, each from the other because of the following reasons:
Invention 1 and Invention 2 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, Invention 1 is drawn to various products comprising a FGF-21 conjugate and an aminopolycarboxylic acid cation chelator comprising DTPA.  Invention 2 is drawn to a method of using the product of Invention 1.  Invention 1 does not involve patient populations or end points; while Invention 2 involves patient populations and end points.  Furthermore, a different compound can be used to treat diabetes, for example, currently available anti-diabetic drugs such as metformin.  Further, search for one would not necessarily lead to the other.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
Each group of invention has separate classification and separate status in the art. Further, each group of invention requires a different field of search and different search terms and databases because each group of invention possesses a distinct element not possessed by the other groups of invention as set forth above.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Election of Species
6.	This application contains claims directed to the following patentably distinct species:  
(Please elect a single disclosed species of EACH)
A specific pharmaceutical composition, vial and kit or article of manufacture: due to different variables such as different FGF2 conjugates, different components, different amounts of each component, and so on (for inventions 1 and 2), Please note: Applicant is required to elect a single discloses species of pharmaceutical composition, vial and kit or article of manufacture wherein ALL the variables are elected to arrive at a single discloses species of pharmaceutical composition, vial and kit or article of manufacture with specific/defined components at specific amount and the FGF-21 conjugate consisting of a specific amino acid sequence and with a specific/defined structure;
A specific property of the pharmaceutical composition: from claim 117 (for invention 1); 
A specific disease or condition: from claim 137 (for invention 2);
A specific administration scheme: from claim 139 (for invention 2).
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct specie, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 112, 127-129, 131, 132, 134-136 and 138 are generic. 
There is a search and/or examination burden for the patentably distinct species as set forth above due to their mutually exclusive characteristics.  The species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and/or prior art applicable to one species would not likely be applicable to another species, and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LI N KOMATSU/Primary Examiner, Art Unit 1658